Citation Nr: 0619284	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD
C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from January 1976 to 
September 1977.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims files contain a number of medical reports in which 
the appellant has reported that he is receiving disability 
benefits from the Social Security Administration (SSA).  SSA 
records are not currently associated with the claims files.  
The administrative decision by SSA, along with the medical 
evidence relied upon, must be obtained and associated with 
the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).

Additionally, in this case, the appellant was not provided 
notice of the disability rating and effective date elements 
of his claim as required under the Veterans Claims Assistance 
Act of 2000 (VCAA)(codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  We note that, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability), (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The August 2001 VCAA notice is deficient.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  VCAA-compliant notice that addresses 
each content element, including notice of 
the rating criteria and the effective date 
of an award, must be provided to the 
appellant and his representative.

3.  Thereafter, the RO should 
readjudicate the claim.  If the claim 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the claims should be returned 
to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



